Citation Nr: 1546986	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  11-33 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right leg/knee disorder.

2.  Entitlement to service connection for a left leg/knee disorder.

3.  Entitlement to service connection for a right foot disorder, to include residuals of bilateral tibial stress fractures.

4.  Entitlement to service connection for a left foot disorder, to include residuals of bilateral tibial stress fractures.


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel





INTRODUCTION

The Veteran had active military service from November 1990 to October 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a statement received by VA on September 8, 2015, the Veteran requested that VA dismiss all contact with his attorney regarding further representation.  The Veteran has not subsequently indicated he desires representation by another individual or organization; therefore, the Board will assume he wishes to represent himself in his current appeal.

Furthermore, on September 18, 2015, the Veteran's former representative submitted a notice of disagreement (NOD) with a July 2015 rating decision.  However, as the Veteran had already revoked the attorney's representation, this does not constitute a valid NOD.  See generally 38 C.F.R. § 20.201 (2015).

Also in September 2015, the Veteran submitted a statement appealing the validity of an overpayment in the amount of $11,665.14.  The Agency of Original Jurisdiction (AOJ) has not acted on this request.  As such, this issue is REFERRED to the AOJ for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The issues of service connection for right and left foot disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence does not demonstrate a currently diagnosed disability of either the right or left leg/knee at any point during the appeal period.

CONCLUSIONS OF LAW

1.  A right leg/knee disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  A left leg/knee disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

January and February 2010 notice letters address all notice elements required prior to the rating decision on appeal.  Additionally, there has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (2015).  Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  VA's duty to assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations in conjunction with his appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2015); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  These VA examinations are adequate for the purposes of the instant appeal, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate basis for the diagnosis and opinions rendered.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The instant appeal has been previously remanded in April 2014.  Regarding the issue adjudicated herein, the Board directed the AOJ to obtain VA treatment records.  This was accomplished in 2014 and 2015.  There has been substantial compliance with the Board's remand directives, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran claims service connection for a bilateral knee disability as directly related to his period of active service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Where the evidence shows an enumerated chronic disease in service or within the presumptive period under § 3.307, or continuity of symptoms of such a disease after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1335-39 (Fed. Cir. 2013).  Service connection for certain enumerated diseases, such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328 (1997).  In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Upon a review of the record, the evidence does not support a finding that there are currently diagnosed bilateral knee or leg disorders at any point during the appeal period.  VA and private treatment records do not indicate any knee or leg disabilities.  In this regard, the reports of September 2010 and July 2014 VA examinations, including radiological reports, determined the Veteran's bilateral knees and legs to be clinically normal.  The 2010 examiner acknowledged the Veteran's lay statements of knee pain during and after service, but did not find any diagnosed disorders.  

The Board acknowledges the Veteran's subjective complaints of bilateral knee pain.  However, such subjective symptomatology is not, in and of itself, a disability for the purposes of service connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  To prevail on the issue of service connection, there must be competent medical evidence of a current disability at some point during the pendency of the claim.  Brammer, 3 Vet. App. 223 (providing that in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).

There being no competent medical evidence of a chronic bilateral knee or leg disability, the Board finds the preponderance of the evidence is against these claims of service connection.  As such, the benefit of the doubt rule does not apply, and the claims must be denied.  See 38 U.S.C.A. § 5107 (West 2014).


ORDER

Service connection for a right leg/knee disability is denied.

Service connection for a left leg/knee disability is denied.


REMAND

The Veteran also claims service connection for a bilateral foot and/or ankle disability as residuals of in-service bilateral tibial stress fractures.  At a September 2010 VA examination, radiological evidence found bilateral calcaneal spurs.  However, the VA examiner rendered an inadequate etiological opinion, and the Board remanded in April 2014 to afford the Veteran a new examination.  

At a July 2014 VA examination, radiological testing of the ankles revealed no osseous abnormality bilaterally.  In the July 2014 VA examination report, the VA examiner found the Veteran does not currently suffer a disability of the feet and/or ankles, and noted that "previous x-rays...have been normal and are repeated today."  However, as indicated above, September 2010 radiological results were not normal, but rather showed bilateral calcaneal spurs.  Even though July 2014 radiology testing revealed no osseous abnormality, a "current disability" exists if the diagnosed disability is present at the time of the claim or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In light of the September 2010 findings of bilateral calcaneal spurs, a remand is necessary to obtain an addendum opinion regarding the etiology of this disability.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the July 2014 VA examination or, if this examiner is unavailable, to another with the appropriate medical expertise, for an addendum opinion.  If the examiner determines that an additional physical examination of the Veteran would be beneficial, one is to be arranged.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

Following a review of the claims file, and physical examination of the Veteran if performed, the examiner must offer an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that any current left and/or right foot/ankle disability to include, but not limited to, bilateral calcaneal spurs, had its onset or is otherwise etiologically related to his period of active service.  The examiner should specifically comment on documented in-service bilateral tibial stress fractures and subsequent ankle pain.  

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


